 Case 5:21-cv-00111-H Document 22 Filed 07/12/21            Page 1 of 1 PageID 646


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                LUBBOCK DIVISION

CLINT LONG, individually and      as   next
fiiend of C.L.,

      Plaintiff,

                                                        No. 5:21-CV-111-H

JAYTON-GIRARD INDEPENDENT
SCHOOL DISTRICT, et al.,

       Defendants.

                                              ORDER
       Before the Court is defendants' Rule i2O)(1) Motion to Dismiss for Lack of Subject-

Matter Jurisdiction and Rule 12@X6) Motion to Dismiss for Failure to State a Claim. Dkt.

No.8. Plaintifffiled   its First Amended Complaint on June 18,2021. Dkt. No. 16. Because

the motion challenges claims that have now been amended in plaintiffs fust amended

complaint, the Court concludes that it should be denied as moot.

       So ordered on   J,,ttyl?-,2021



                                              JAMES     SLEY HENDRIX
                                              UNI     STATES DISTRICT JUDGE
